Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.

Response to Arguments
4.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
5.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
6.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 


	Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 11-13 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Mimar (Pub No. US 2014/0139655), in view of Bonefas (Pub No. 2008/0068187) and further in view of Oba (Pub No. 2017/0364070). 

Regarding claim 11, Mimar discloses a method for influencing a system that monitors alertness of an operator when operating a device (Fig. 11 & Fig. 20: Camera monitors alertness of a driver), comprising the steps of: arranging a representation of a facial feature of a human person by the operator in a detection range of the system, wherein the representation represents a feature of the operator (Para. 157 & 189: Driver’s facial feature detection from a range of the camera. facial feature includes eye open/ closed position determined) & (Fig. 19 & 24: representation of a facial feature arranged); detecting the representation by the system (Abstract: Drowsiness direction & Fig. 32-33: Driver’s face detection); and influencing the system based on the detecting (Abstract: System alert control based on the detection) & (Fig. 32).  
Mimar is silent regarding the representation is symbolic of the feature of the operator, and thus, is a generic representation of the feature that is not personalized to the operator and influencing the system result in no triggering of an alertness alarm.
In a similar field of endeavor, Bonefas discloses the representation is symbolic of the feature of the operator, and thus, is a generic representation of the feature that is not personalized to the operator (Para. 23 & 25: Creating a three dimensional representation of the operator or a scene based on the disparity image and the stereo vision data. generic representation of the feature[Wingdings font/0xE0] three dimensional representation which is not personalized to the operator. A rough block or cubic representation of the dimensions of the operator).
At the time of filling, it would have been obvious to generate the operator feature to determine the operator state and position in the vehicle to further assist the operator for driver’s convenience.  
Oba discloses influencing the system result in no triggering of an alertness alarm (Abstract & Fig. 4: S23 & S25: Continue operation with automatic driving without any alertness alarm).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the automatic driving system to continue driving the car when the driver in incapable of driving. 

Regarding claim 13, Mimar discloses the representation contains an element which is detectable optically in a spectrum of visible light and/or is detectable optically in an infrared spectrum (Para. 205: IR camera detect infrared spectrum). 
Regarding claim 20, Mimar remains as applied above and continues to disclose the device includes the system; the system comprises a camera which is disposed so as to detect the detection range (Para. 23: Camera in an automobile), wherein the detection range comprises an interior space of the device (Para. 23: Camera in an automobile covers interior space of the car); and the detection range is selected so as to detect an area in which the operator stops regularly in order to operate the device (Para. 23 & 26: Camera monitor the driver in the driving seat).
Regarding claim 12, Mimar discloses the representation represents the feature of the operator such that the system assigns the representation to the operator and/or wherein the representation represents the feature of the operator such that the system assigns a detected state to the operator (Fig. 31-32: a detected state to the operator-Drowsiness detection). 
Mimar is silent regarding the detected state corresponds to a predetermined state which is required by the system for continued operation of the device.  
In a similar field of endeavor, Oba discloses the detected state corresponds to a predetermined state which is required by the system for continued operation of the device (Abstract & Fig. 4: S23 & S25: Continue operation with automatic driving).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the automatic driving system to continue driving the car when the driver in incapable of driving. 
Regarding claim 19, Mimar discloses the device is a motor vehicle and wherein the motor vehicle is a passenger car, a truck, or a motorcycle (Para. 21: Driving a car)



Claims 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Mimar (Pub No. US 2014/0139655), in view of Bonefas (Pub No. 2008/0068187), in view of Oba (Pub No. 2017/0364070) and further in view of Klement (Pub No. 2018/0025240). 
Regarding claim 14, Mimar is silent regarding the facial feature is an eye and wherein the representation is disposed on an eyeglass structure which is wearable by the operator.
Klement discloses the facial feature is an eye and wherein the representation is disposed on an eyeglass structure which is wearable by the operator (Para. 18: Eye tracking & Fig. 3E: eyeglass wearable by the operator).
At the time of filling, it would have been obvious to use facial recognition system to detect a person’s condition based on face expression. 
Regarding claim 18, Mimar is silent regarding the facial feature is a mouth which includes one or more of an upper lip and a lower lip.
Klement discloses the facial feature is a mouth which includes one or more of an upper lip and a lower lip (Para. 18: Lips detection and determine facial features).
At the time of filling, it would have been obvious to use facial recognition system to detect a person’s condition based on face expression. 
Claims 15, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Mimar (Pub No. US 2014/0139655), in view of Bonefas (Pub No. 2008/0068187), in view of Oba (Pub No. 2017/0364070), in view of Klement (Pub No. 2018/0025240) and further in view of Wesley (Pub No. 2014/0152792).
Regarding claim 15, Mimar is silent regarding the eye includes one or more primary elements and wherein the primary elements include a pupil, an iris, and a sclera.
Wesley discloses the eye includes one or more primary elements and wherein the primary elements include a pupil, an iris, and a sclera (Para. 121: Eye tracking includes a pupil, an iris, and a sclera).
At the time of filling, it would have been obvious to use facial recognition system to detect a person’s condition based on eye expression. 
Attorney Docket No. 080437.PD745US  
Regarding claim 16, Mimar is silent regarding the eye includes one or more secondary elements and wherein the secondary elements include an upper lid, a lower lid, eyelashes, and an eyebrow.  
Wesley discloses the eye includes one or more secondary elements and wherein the secondary elements include an upper lid, a lower lid, eyelashes, and an eyebrow (Para. 56: Eyelid & 58: Eye movement).  
At the time of filling, it would have been obvious to use facial recognition system to detect a person’s condition based on eye expression. 
Regarding claim 17, Mimar is silent regarding the primary elements and/or the secondary elements are actively or passively moveable.
Wesley discloses the primary elements and/or the secondary elements are actively or passively moveable (Para. 56 & 121: eye elements are actively or passively moveable).
At the time of filling, it would have been obvious to use facial recognition system to detect a person’s condition based on eye expression. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD K TALUKDER/            Primary Examiner, Art Unit 2648